United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-1177
                                ___________

Stanley Frank Boyd,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Eastern District of Arkansas.
Larry Norris, Director, Arkansas        *
Department of Correction; Larry May, *        [UNPUBLISHED]
Assistant Director, Arkansas            *
Department of Correction; Robert        *
Perry, Major, Wrightsville Unit, ADC; *
Marvin Baird, Sgt., North Central Unit, *
ADC; Wright, CO-I, North Central        *
Unit, ADC; John Byus, Medical           *
Director/Administrator, Arkansas        *
Department of Correction,               *
                                        *
             Appellees.                 *
                                  ___________

                       Submitted: May 6, 2002
                           Filed: November 14, 2002
                                ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.
        Arkansas inmate Stanley Frank Boyd appeals from the district court’s1 pre-
service dismissal of his 42 U.S.C. § 1983 complaint against various prison officials
for failure to exhaust administrative remedies, as required by 42 U.S.C. § 1997e(a).
After he was attacked by a fellow inmate, Boyd filed a grievance asking that the other
inmate be locked down pending investigation. When the grievance was denied, Boyd
commenced this action, seeking relief for failure to protect him from the assault,
inadequate medical care for the resulting injuries, failure to prosecute the other
inmate, overcrowding and understaffing in the prison, retaliatory transfer, and
“numerous violations” of federal and state law. Before dismissing, the district court
ordered Boyd to submit proof that he had exhausted all claims. In response, Boyd
referred to his expanded description of the incident in appealing the denial of his
initial grievance. In these circumstances, the district court properly dismissed the
entire complaint without prejudice. See Graves v. Norris, 218 F.3d 884, 885 (8th Cir.
2000) (per curiam) (§ 1997e(a) requires exhaustion of all available prison grievance
remedies as to all claims). Accordingly, we affirm, see 8th Cir. R. 47B, and we also
deny Boyd’s pending motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
                                         -2-